Citation Nr: 1043490	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for low back 
strain with degenerative disc disease, evaluated as 20 percent 
disabling prior to July 21, 2010 and as 40 percent disabling 
thereafter.

2. Entitlement to a total disability rating based on individual 
unemployability resulting from service-connected disability 
(TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In December 2009, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  In an October 2010 rating decision, the AMC increased the 
rating for the Veteran's service-connected low back strain with 
degenerative disc disease to 40 percent, effective July 21, 2010.  
However, as that grant did not represent a total grant of 
benefits sought on appeal, the claim for increase remains before 
the Board, and the case has now been returned to the Board for 
further appellate action.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a total rating based on individual 
unemployability is the subject of a remand section of this 
decision.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to July 21, 2010, the competent evidence of record 
demonstrates that the Veteran's low back strain with degenerative 
disc disease was characterized by pain, forward flexion limited 
to 40 degrees at worst, and combined range of motion limited to 
175 degrees at worst, and was not productive of incapacitating 
episodes requiring bed rest prescribed by a physician.

2.  From July 21, 2010, the competent evidence of record 
demonstrates that the Veteran's low back strain with degenerative 
disc disease has been characterized by pain and forward flexion 
limited to 10 degrees at worst, and has not been productive of 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes requiring bed rest prescribed by a 
physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
prior to July 21, 2010, and in excess of 40 percent from July 21, 
2010, for low back strain with degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in July 2004 and December 2009 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  These letters advised the Veteran to submit 
evidence showing his disability had worsened, to include records 
from medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  These letters 
also informed the Veteran of the necessity of providing medical 
or lay evidence demonstrating the level of disability and the 
effect that the symptoms have on his employment, and provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice 
in a claim for increase need not be veteran specific).  In 
addition, a March 2006 letter explained how VA determines 
effective dates and the types of evidence which impact such 
determination, and provided relevant rating criteria for 
evaluating his lumbar spine disability.  The case was last 
adjudicated in October 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, VA treatment records and examination reports, and 
private treatment records.  The Board notes that VA made two 
unsuccessful attempts in April 2010 and June 2010 to obtain 
treatment records from one of the Veteran's private treatment 
providers, and in August 2010 the Veteran informed VA that no 
further attempts should be made to get these records and 
instructed that his claim be decided as soon as possible.  
Therefore, the Board has determined that VA's duty to assist in 
this regard has been satisfied.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Moreover, he 
described his symptomatology and its impact on his functioning to 
VA examiners.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods based on the facts found - a practice 
known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for low back strain with degenerative disc 
disease has been in effect since May 1997.  The Veteran filed his 
current claim for an increased rating in July 2004.  In the 
February 2005 rating decision on appeal, the RO continued the 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
effective September 30, 2002.  In an October 2010 rating 
decision, the AMC granted a 40 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, effective July 21, 2010.

The General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following ratings 
will apply.  A 20 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2010).  Any associated objective neurologic abnormalities 
should be evaluated separately, under an appropriate diagnostic 
code.  Id. at Note 1.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which 
the entire thoracolumbar spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  Id. at Note 5.

Turning to the evidence, it was noted in a June 2004 VA treatment 
record that an examination of the Veteran's spine had revealed 
limited range of motion with most discomfort in the right lumbar 
paravertebral area, but no range of motion measurements were 
provided.  It was also noted that a neurologic examination of 
both his upper and lower extremities (including motor, sensory, 
and reflex testing) had yielded normal results.

In his July 2004 claim, the Veteran stated that he had low back 
pain along with pain in his right leg and numbness in his left 
leg.  In an August 2004 statement, he reported that his legs got 
numb.

The Veteran underwent a VA spine examination in December 2004.  
On that occasion, he complained of dull low back pain (at a level 
8 out of 10) comparable to a toothache type of pain, located 
across the belt line with no radiation.  He reported that moist 
heating pads and hot showers were helpful for pain relief, and 
noted that he was not taking any medication for his back 
currently.  The Veteran characterized his low back pain as 
chronic and daily, with no flare-ups.  It was noted that he did 
not use any kind of orthopedic devices other than over-the-
counter shoe inserts, and he used no assistive devices.

Examination of the Veteran's lumbar spine revealed pain at the 
L4-5 level but no palpable muscle spasms.  It was noted that he 
put little effort into activating any motion and muscle 
contractions.  Range of motion of the lumbar spine measured 40 
degrees of forward flexion (with pain at 40 degrees), 15 degrees 
of extension (with pain at 15 degrees), 30 degrees of bilateral 
flexion, and 30 degrees of bilateral rotation, for a combined 
range of motion of 175 degrees.  It was noted that with repeated 
lumbar active range of motion, he showed facial grimaces and slow 
movements at 40 degrees of forward flexion, but did not show any 
less degrees in range of motion.  It was noted that there was no 
indication of any intervertebral disc syndrome and no 
incapacitating episodes in the last 12 months.  A neurologic 
examination revealed deep tendon reflexes at +1 throughout as 
well as positive sitting straight leg raises bilaterally at 25 
degrees; however, such neurologic testing also revealed normal 
motor results and normal sensory results in both lower 
extremities, and no Lasègue's sign was elicited.  Accompanying X-
rays of the Veteran's lumbar spine in January 2005 revealed an L1 
anterior wedge compression fracture with disk space narrowing and 
degenerative disc disease at L4-5 and L5-S1 levels, unchanged 
since his prior X-rays taken in December 2002.

The Veteran reported at this examination that he had retired in 
1996 from his post office job as a rural letter carrier with a 
driving route.  The examiner noted that any effect on the 
Veteran's employment was not applicable because he was no longer 
working.  It was noted that his activities of daily living were 
affected by back pain when he bent over to 40 degrees.

Private treatment records dated in July 2006 reflect that the 
Veteran sought treatment for low back pain from a private 
chiropractor.  However, it is unclear from these records whether 
range of motion testing of his lumbar spine was conducted or 
whether degrees of limitation were measured for all of the 
requisite types of motion.  In May 2010, the private chiropractor 
who rendered the July 2006 treatment noted that he had not seen 
the Veteran since, but that in July 2006 the Veteran had shown 
limited mobility and his orthopedic and neurologic tests had been 
negative.

Pursuant to the Board's December 2009 remand, the Veteran 
underwent another VA spine examination on July 21, 2010.  On that 
occasion, he complained of daily pain averaging a level 5, with 
pain increasing to a level 8 or 9 with any movement such as 
standing, walking, or slight bending or twisting.  His current 
medication list included pain medication.  It was noted that the 
Veteran's pain had always been in his lower back and had never 
radiated into his buttocks or upper back.  He reported that if he 
is bent over or if he squats down, he cannot straighten himself 
back up without help, and at times he also needs help getting out 
of a chair.  He also stated that he does have episodes of severe 
pain when he bends, twists, turns, or stoops over.  He further 
stated that he does not have spasms, but he does fatigue easily.  
It was noted that the Veteran did not walk with a cane or walker, 
but he was observed walking down the hallway very slowly and very 
stiff in his motion.

Examination of the Veteran's lumbar spine revealed that it was 
very difficult for him to stand, and he stood at a slight 5 
degree forward angle when resting.  Range of motion of the lumbar 
spine measured 10 degrees of forward flexion, 0 degrees of 
extension, 5 degrees of bilateral flexion, 8 degrees of left 
lateral rotation, and 10 degrees of right lateral rotation, for a 
combined range of motion of 38 degrees.  It was noted that with 
any movement he did have fatigue and felt weak, but he still had 
adequate strength.  He had pain with repetitive movement and was 
unable to do repetitive movement according to the DeLuca criteria 
because of stiffness and pain.  A neurologic examination of both 
his upper and lower extremities (including motor, sensory, and 
reflex testing) yielded normal results.  It was noted that he had 
no numbness or tingling in his hands or feet and no stool 
incontinence, and that his bladder incontinence and erectile 
dysfunction were due to prostate cancer surgery.  Accompanying X-
rays of the Veteran's lumbar spine in July 2010 revealed a 
compression fracture of the vertebral body at L1, decrease in 
vertebral height, disc space with vacuum changes at L4-5 and L5-
S1 with sclerotic endplate changes, marginal spurring, and facet 
arthritis.  However, no spondylosis was noted.

The Veteran reported at this examination that he had retired at 
63 years of age from his job as a mailman because his low back 
pain had made it very uncomfortable for him to drive the mail 
truck and he could not continue.  The examiner noted that the 
Veteran is unable to maintain all activities of daily living due 
to back pain, as he must rely on his wife for such activities as 
housework, driving, and putting on his shoes and socks.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's low back strain with degenerative disc disease 
is appropriately evaluated as 20 percent disabling prior to July 
21, 2010, and as 40 percent disabling thereafter.

For the period prior to July 21, 2010, the objective findings of 
record do not reflect evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2010).  In addition, for that period, the evidence 
shows that the Veteran did not have incapacitating episodes 
requiring bed rest prescribed by a physician, and there is no 
clinical evidence establishing such.  Thus, evaluation pursuant 
to Diagnostic Code 5243 based on incapacitating episodes is not 
warranted.  See 38 C.F.R. § 4.71a.

In addition, during this period, the Veteran's forward flexion of 
the thoracolumbar spine was shown to be 40 degrees at worst, and 
his combined range of motion was shown to be 175 degrees at 
worst.  Thus, even considering the Veteran's subjective 
complaints of pain, the medical evidence of record does not 
support any additional limitation of motion in response to 
repetitive motion that would support an evaluation in excess of 
the 20 percent assigned for that period.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. 
§§ 4.45, 4.59 (2010).

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board acknowledges the 
Veteran's complaints of pain and numbness in his legs in July 
2004 and August 2004.  However, the Board notes that neurologic 
testing conducted in June 2004 (including motor, sensory, and 
reflex testing) yielded normal results.  While the neurologic 
testing conducted at his December 2004 examination revealed deep 
tendon reflexes at +1 throughout as well as positive sitting 
straight leg raises bilaterally at 25 degrees, the Board 
reiterates that such neurologic testing also revealed normal 
motor results and normal sensory results in both lower 
extremities, and no Lasègue's sign was elicited.  In addition, 
the Veteran denied any radiation of pain at his December 2004 
examination.  Furthermore, the Veteran's private chiropractor 
indicated that neurologic testing conducted in July 2006 was 
negative.  Therefore, the Board finds that the medical evidence 
of record fails to show that the Veteran's lumbar spine 
disability was productive of any objective neurological 
disabilities during the period prior to July 21, 2010.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2010).

For the period beginning on July 21, 2010, the objective findings 
of record do not reflect evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2010).  In this regard, the results of range of motion 
testing upon VA examination have shown that the Veteran had 
forward flexion to 10 degrees, as well as the ability to rotate 
and laterally flex his thoracolumbar spine.  Clearly, his spine 
is not fixed.  Thus, the Veteran is receiving the maximum 
evaluation assignable for limitation of motion of the lumbar 
spine.  Id.; see also Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (implicitly holding that once a particular joint is 
evaluated at the maximum level in terms of limitation of motion, 
there can be no additional disability due to pain).  In addition, 
for that period, there is no clinical evidence establishing that 
the Veteran has had incapacitating episodes requiring bed rest 
prescribed by a physician.  Thus, evaluation pursuant to 
Diagnostic Code 5243 based on incapacitating episodes is not 
warranted.  See 38 C.F.R. § 4.71a.

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board notes that the 
Veteran denied any numbness or tingling in his hands or feet at 
his July 21, 2010 examination, and neurologic testing conducted 
at that time (including motor, sensory, and reflex testing) 
yielded normal results.  In addition, he denied any stool 
incontinence, and his bladder incontinence and erectile 
dysfunction were noted to be due to prostate cancer surgery.  
Therefore, the Board finds that the medical evidence of record 
fails to show that the Veteran's lumbar spine disability was 
productive of any objective neurological disabilities during the 
period beginning on July 21, 2010.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).

In summary, the Board concludes that the medical findings on 
examinations are of greater probative value than the Veteran's 
allegations regarding the severity of his low back strain with 
degenerative disc disease.  The symptomatology noted in the 
medical and lay evidence has been adequately addressed by the 20 
percent evaluation already assigned from September 30, 2002 
through July 20, 2010, and by the 40 percent evaluation already 
assigned from July 21, 2010, and do not more nearly approximate 
the criteria for a higher evaluation during either of those 
periods.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

The Board has also considered whether the Veteran's lumbar spine 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptomatology 
than is shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased disability rating for low back strain 
with degenerative disc disease, evaluated as 20 percent prior to 
July 21, 2010 and as 40 percent disabling from July 21, 2010, is 
denied.


REMAND

Total disability ratings for compensation may be assigned, in 
circumstances where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more with sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

In a related provision, 38 C.F.R. § 4.16(b) allows for a Veteran 
who does not meet the threshold requirements for the assignment 
of a total rating based on individual unemployability, but who is 
otherwise deemed by the Director of Compensation & Pension 
Services to be unable to secure and follow a substantially 
gainful occupation by reason of a service-connected disability or 
disabilities, to be rated totally disabled.  As provided for in 
section 4.16(b), total disability ratings for compensation may be 
assigned on an extra-schedular basis when the schedular 
percentage threshold requirements set out in § 4.16(a) are not 
met.  

Once a Veteran submits evidence of a medical disability and makes 
a claim for the highest rating possible, and additionally submits 
evidence of unemployability, VA must consider TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Here, the 
Veteran has reported that he was unable to continue working as a 
mailman due to chronic pain related to his service-connected 
disability. Accordingly, this case is remanded to the RO or the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA Medical Center and private 
treatment records.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and request that he 
submit the outstanding evidence.

2.	Then, the Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from his service-
connected low back disability.  The claims 
files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The RO or 
the AMC should ensure that all information 
required for rating purposes is provided.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion concerning the current 
degree of industrial impairment resulting 
from the service-connected low back 
disability, to include whether it is 
sufficient by itself to render the Veteran 
unemployable. The rationale for all 
opinions expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to a TDIU, if it has not been 
rendered moot.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999). This REMAND must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


